IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

vi Case No. 3:18-cv-00225
JUDGE WALTER H. RICE

DOUGLAS M. KOHLS,
individually and in his capacity
as Executor of the Estate of
Corwin J. Kohls, Deceased,

Defendant.

 

DECISION AND ENTRY SUSTAINING JOINT MOTION TO REVISE
TRIAL DATE (DOC. #10)

 

Plaintiff, United States of America and Defendant, Douglas M. Kohls, have
jointly filed a motion to revise the trial date, Doc. #10, currently scheduled for
September 9, 2019, and to schedule a date for the final pre-trial conference. The
parties have requested a continuance due to recently filed dispositive motions for
summary judgment on the issue of the statute of limitations, Doc. ##7 and 8, as
well as personal and professional scheduling conflicts.

Having reviewed the joint motion to continue the trial, Doc. #10, said

motion is SUSTAINED.
The Court will schedule a conference call with counsel in order to determine

a new trial date and a date for a final pretrial conference.

Date: August 7, 2019 wy Sue
L Drow j

WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 
